-  F
“ Case 1:19-mj-03274-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. |* "= na -032F9A_ApR
UNITED STATES OF AMERICA
v.
GREG ALLISON CAPELLAN GARCIA,

Defendant.
/

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office Prior to August 9, 2013 (Mag. Judge Alicia Valle)? _ Yes xX No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _X No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Z—
Elizabeth Young

Special Assistant United States Attorney
99 N_E. 4" Street

Miami, Florida 33132

Tel (202) 262-7560

Email: Elizabeth. Young@usdo}].gov

 

 
2D

#* 10 91 (RAS 95) CA SaAganh isa ReswMent 1 Entered on FLSD Docket 08/09/2019 Page 2 of 2

 

United States District Court

SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT

GREG ALLISON CAPELLAN GARCIA,

CASE NUMBER: (214 -maj-032 74 AOK

1, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about August 7, 2019, at the Miami International Airport, in Miami-Dade County, in the
Southern District of Florida, the defendant, GREG ALLISON CAPELLAN GARCIA, did knowingly possess a
counterfeited, altered, and falsely made document prescribed by statute and regulation as evidence of authorized

‘ stay and employment in the United States, that is, a Lawful Permanent Resident Card (“1-551") and Social Security
card, which the defendant knew to be forged, counterfeited, altered, and falsely made, in violation of Title 18, United
States Code, Section 1546(a).

| further state that | am an Enforcement Officer with U.S. Customs and Border Protection (“CBP”), and that this
complaint is based on the following facts: |

On or about August 7, 2019, the defendant, GREG ALLISON CAPELLAN GARCIA, arrived at Miami International
Airport aboard American Airlines Flight #1306 from Santiago, Dominican Republic. The defendant presented a valid
unexpired Dominican Republic passport and U.S. visa to CBP for an examination and entry into the United States.
The defendant claimed ownership of his luggage and confirmed that the luggage and all the contents inside
belonged to him. The defendant was referred to secondary inspection for admissibility verification. During an
examination of the defendant's luggage, CBP Officers discovered a counterfeit I-551 card that contained a picture
of the defendant and a social security card. Both documents contained the name "E.M” and were found inside the
pocket of a pair of pants in defendant’s luggage. A records check revealed that the alien number on the 1-551
belonged to a Mexican female (“D.H.”) who is a naturalized United States citizen, and that the social security card
number was a valid number that did not belong to the defendant.

During a secondary interview, after CBP officers found the fraudulent documents, defendant claimed that his
mother packed his bags, including the pants that contained the fraudulent documents. Defendant claimed that his
cousin made the documents.

 

RAMON MELENDEZ, ENFORCEMENT OFFICER
U.S. CUSTOMS AND BORDER PROTECTION

Sworn to before me, and subscribed in my presence,

AUGUST 8, 2019 at Miami, Florida
Date City and State

ALICIA M. OTAZO-REYES) - 0%
UNITED STATES MAGISTRATE JUDGE Hoe ; 28

Name and Title of Judicial Officer Signature of Judicial Officer
